Citation Nr: 0806287	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  99-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to total disability rating for compensation 
based on individual unemployability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to May 
1991.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Huntington, West Virginia (hereinafter RO).  
 

FINDINGS OF FACT

1.  The competent medical evidence does not show a heart 
disorder that is etiologically related to service. 

2.  Service connection is in effect for gastroesophageal 
reflux with hiatal hernia, rated as 60 percent disabling; 
chondromalacia of the right knee, rated as 10 percent 
disabling; bilateral hearing loss, rated as noncompensable; 
traumatic arthritis of the right knee, rated as 10 percent 
disabling; a fracture of the left first, third, fourth and 
fifth toes, rated as noncompensable and a fracture of the 
left ankle rated as noncompensable; the service connected 
disabilities combine to 70 percent.  

3.  The veteran reports education through three years of high 
school and an occupational history to include being a safety 
specialist at a correctional institution.  

4.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.

 


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  The criteria for a total rating for compensation purposes 
based upon individual unemployability are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, multiple letters have satisfied 
the duty to notify provisions.  As for the duty to assist, 
the veteran's service medical records have been obtained, 
along with VA and private medical records.  The veteran has 
been afforded VA Compensation and Pension examinations.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A. Service Connection for a Heart Disorder 

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303(a), 3.304 (2007).  There are some 
disabilities, including cardiovascular disorders, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records show that in June 1987, the veteran 
was treated for complaints of tachycardia and shortness of 
breath, with numbness and tingling in his left arm.  It was noted 
that the veteran's pulse at rest was 108 and 114 beats per 
minute, and that his blood pressure was 146/90.  In regard to the 
veteran's medical history, it was reported that he had a history 
of bronchitis as a child and no history of asthma.  Upon physical 
examination of the veteran's chest, there were no wheezes or 
rales.  The veteran's heart had a normal rate and rhythm, and his 
electrocardiogram (EKG) and chest x-ray were reported to be 
normal.  A provisional diagnosis was deferred.  

The veteran's service medical records also include a Discharge 
Summary from the Raleigh General Hospital which shows that in 
April 1988, he was hospitalized for two days.  In the Discharge 
Summary, Dr. H. stated that upon admission, the veteran was 
complaining of chest pain and he pointed to the lower sternal 
area.  The pain was sharp, but nonradiating and the pain was not 
associated with diaphoresis.  According to Dr. H., the veteran 
had complained of longstanding heartburn which was aggravated by 
spicy food.  Dr. H indicated that according to the veteran, he 
had a history of hiatus hernia, with esophageal reflux and peptic 
ulcer.  In regard to objective findings, the veteran's blood 
pressure was 100/70, and his pulse rate was 52 beats per minute.  
The heart and lungs were clear without evidence of gallop, 
murmur, or wheezing.  The abdomen and extremities were otherwise 
unremarkable.  In regard to diagnostic studies and x-rays, the 
veteran's chest x-rays, posteroanterior (PA) and lateral, were 
negative.  An upper gastrointestinal (GI) series done in April 
1988 revealed a hiatal hernia and an otherwise "normal upper GI 
series."  The veteran's EKG initially showed normal sinus 
rhythm, with a left-ward axis deviation; otherwise, unremarkable.  
The complete physical examination was normal, as well as lactic 
dehydrogenase.  Upon the veteran's discharge, the diagnoses were 
chest pain, probably secondary to reflux esophagitis, and anxiety 
neurosis.  Dr. H. noted that the veteran would be referred to a 
military treatment facility for further evaluation, in 
particular, to evaluate the chest pain with a stress test, and 
that the veteran would also require an 
esophagogastroduodenoscopy.

According to the veteran's service medical records, in June 1988, 
he was treated at the cardiology clinic.  At that time, the 
examiner noted that approximately three weeks prior, the veteran 
had an abrupt onset of heavy lower substernal chest pressure 
while at rest.  The examiner stated that an echocardiogram (ECG) 
showed that the veteran was having a heart attack or had already 
had one, and he was hospitalized for three days.  According to 
the examiner, the veteran was then told by another physician that 
he did not have a myocardial infarction, but that he needed an 
exercise stress test and he was referred to the cardiology 
clinic.  The examiner noted that the veteran denied exertional 
chest pain.  According to the examiner, the veteran's pain was 
not associated with shortness of breath, nausea, or diaphoresis.  
The physical examination showed that the veteran's blood pressure 
was 102/50.  The veteran underwent an exercise stress test which 
was reported to be normal, with no evidence of ischemic heart 
disease.  The veteran's ECG was also reported to be normal.  
Following the physical examination and a review of the veteran's 
test results, the examiner diagnosed the veteran with noncardiac 
chest pain probably related to gastroesophageal reflux disease 
(GERD).  

The veteran's service medical records further reflect that in 
August 1990, he underwent a retirement examination.  At that 
time, the veteran's lungs, chest, and heart were all clinically 
evaluated as "normal."  It was also noted that the veteran's 
EKG was within normal limits.  In addition, in conjunction with 
the veteran's August 1990 retirement examination, the veteran had 
x-rays taken of his chest in July 1990.  However, the July 1990 
x-ray report is mostly illegible.

The veteran's service medical records also include a Report of 
Medical Board, dated in December 1990.  In the December 1990 
report, the Medical Board noted that at the time of the veteran's 
retirement physical examination, the veteran complained of 
chronic gastroesophageal reflux.  The Medical Board indicated 
that the veteran was known to the GI clinic since 1987 for 
chronic gastroesophageal reflux complicated by esophagitis and 
esophageal ulcerations.  According to the Medical Board, the 
veteran complained of daily heartburn associated with substernal 
chest pain, without radiation, and mild solid food dysphasia.  
Upon physical examination, the veteran's blood pressure was 
118/88, and his pulse was 88 and regular.  The veteran's chest 
was clear to auscultation and percussion.  Cardiac examination 
showed that there was a regular rhythm without murmurs or 
gallops.  The Medical Board indicated that the veteran's recent 
upper endoscopy demonstrated a peptic fibrous stricture at the 
esophagogastric junction, with mild esophagitis above and a 
hiatal hernia.  Thus, in a January 1991 Medical Board Report 
Cover Sheet, it was noted that the veteran's primary diagnosis 
was gastroesophageal reflux.  The veteran was subsequently 
discharged in May 1991.  

Private medical records show that in July 1998, the veteran was 
hospitalized for acute myocardial infarction.  The veteran 
presented with a report of history of four days prior to 
admission having severe chest pain, diaphoresis, headache, and 
left arm numbness.  It was noted that the veteran's history was 
significant for severe erosive esophagitis for which he had been 
on maximum medical treatment and was still symptomatic at times.  
It was also reported that according to the veteran, he had had a 
cardiac workup approximately eight years previously when leaving 
the Navy.  The veteran indicated that he had a stress test and 
did well after that time.  At the time of his July 1998 
hospitalization, the veteran was diagnosed with non Q-wave 
myocardial infarction.  A subsequent cardiac catheterization 
revealed that the veteran had coronary artery disease.

In a December 1998 private medical statement, Dr. H. stated 
that he was writing on the veteran's behalf specifically 
regarding his claim for service connection for coronary 
artery disease with history of myocardial infarction.  Dr. H. 
indicated that the veteran had been hospitalized under his 
care in April 1988 at Raleigh General Hospital, at which time 
his main complaint was chest pain.  All of the veteran's 
enzymes were normal.  According to Dr. H., his diagnosis at 
that time was that the veteran had chest pain, probably 
secondary to reflux esophagitis.  However, Dr. H. noted that 
although the veteran's enzymes were negative, he could not 
absolutely rule out the possibility that the veteran had 
coronary artery disease to any degree.  Dr. H. reported that 
subsequent studies at the military treatment facility, which 
included stress testing, were also negative.  However, Dr. H. 
stated that he did not see any record that any cardiac 
catheterization was done at that time which would definitely 
establish whether or not the veteran had any coronary artery 
disease to any degree at that time.  Dr. H. indicated that he 
understood that the veteran had a catheterization after July 
1998 after his myocardial infarction which, at that time, 
then showed coronary artery disease.  Thus, it was Dr. H's 
contention that without cardiac catheterization done at the 
time the veteran was having chest pain in April 1988 or 
subsequent period thereafter, it would be difficult to say 
with absolute certainty that the veteran did not have any 
coronary artery disease at that particular time.  The Board 
finds this opinion speculative as Dr. H. basically stated 
that without the proper tests taken at the time of the chest 
pain in 1988, it could not be said with certainty that that 
the veteran did not have (or did have) coronary artery 
disease.  Service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

In light of the facts as summarized above, the Board 
solicited a medical opinion in May 2006 to determine whether 
any currently diagnosed heart disorder, to include coronary 
artery disease with history of myocardial infarction, was 
related to the veteran's period of active military service, 
to include any in-service treatment for chest pain.  The 
requested opinion was received by the Board in October 2006 
and the veteran was provided with a copy of this opinion and 
given the opportunity to submit additional evidence or 
argument.  The October 2006 opinion stated: 

In our opinion, [the 1988 cardiology 
evaluation] was an adequate work-up in a 
patient with a complaint of chest pain 
with atypical features and, as per 
current guidelines, a regular risk 
stratification with stress testing which 
was negative.  In light of [the] above, 
the patient, as per current guidelines, 
did not need a diagnostic cardiac 
catheterization to rule out any coronary 
artery disease.  

Hence, we believe in 1988 and 
subsequently also the patient did not 
need a diagnostic cardiac catheterization 
to prove he had coronary artery disease.  
Particularly, this patient developed a 
myocardial infarction almost ten years 
after the onset of his chest pain in 
service and he had only one-vessel 
disease.  

In our opinion, this patient had an 
appropriate work-up during his service 
time for his compliant of chest pain 
including a stress test, which was 
negative for reversible ischemia.  In our 
opinion, this current onset of coronary 
artery disease did not occur during his 
[military] service.  There is no other 
objective date to provide otherwise.  In 
a younger patient with atypical chest 
pain as described by Dr. H.[] and with a 
negative stress test, the current 
guidelines' recommendation, and 
particularly with this patient who has 
been proven to have a gastroesophageal 
reflux disease by [] endoscopy, he did 
not need a diagnostic cardiac 
catheterization during the years of 
service time to establish coronary 
disease.  He was adequately treated for 
the chest pain and appropriate[] further 
evaluation was done including a regular 
stress test as well as [an] upper 
gastrointestinal endoscopy.  

No additional competent medical evidence or opinion in 
response to the above medical opinion which would tend to 
refute the conclusions rendered therein has been submitted.  
As for the veteran's assertions, to include in sworn 
testimony, asserting that he has a current heart disorder 
that was first incurred in but not appropriately 
"discovered" during service, such assertions cannot be used 
to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

As such, the Board finds that the preponderance of the 
competent medical evidence, in particular the medical opinion 
received in October 2006, is against the veteran's claim for 
service connection for a heart disorder.  As such, the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
 
B. Total Rating Based Upon Individual Unemployability 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the obtaining and retaining of gainful 
employment.  Under 38 C.F.R. § 4.16, if there is only one 
such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

Service connection is in effect for gastroesophageal reflux 
with hiatal hernia, rated as 60 percent disabling; 
chondromalacia of the right knee, rated as 10 percent 
disabling; bilateral hearing loss, rated as noncompensable; 
traumatic arthritis of the right knee, rated as 10 percent 
disabling; a fracture of the left first, third, fourth and 
fifth toes, rated as noncompensable and a fracture of the 
left ankle rated as noncompensable.  The service connected 
disabilities combine to 70 percent.  Thus, as there is one 
service-connected disability ratable at 40 percent or more 
and the combined service-connected disability rating is 70 
percent, the schedular requirements for a total rating for 
compensation purposes based upon individual unemployability 
are met.  

On VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) received in May 1999, 
the veteran reported education through three years of high 
school and an occupational history to include being a safety 
specialist at a correctional institution.  He claimed on this 
application that he  became too disabled to work in 1998.  

A review of the evidence of record reflects no reliable 
evidence indicating that due solely to service-connected 
disability, the veteran is unable to work.  

The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the 
veteran is capable of performing the physical and 
mental acts required by employment, not whether 
the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, there is simply no evidence that all 
employment, even sedentary in nature, is precluded due solely 
to the veteran's service-connected disabilities.  The record 
does include evidence indicating that the veteran is 
unemployable due to nonservice-connected disability.  A 
private medical report received in May 2004, stated that the 
veteran permanently disabled due to coronary artery disease.  
A VA outpatient treatment record dated in May 1999 found that 
the veteran was not employable due to coronary artery disease 
and ischemic cardiomyopathy.  

As such, the Board finds that the veteran is not precluded 
from securing substantially gainful employment solely by 
reason of his service-connected disabilities, nor is he 
incapable of performing the mental and physical acts required 
by employment due solely to his service-connected 
disabilities, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim for a total rating 
for compensation purposes based upon individual 
unemployability, the doctrine is not for application.  


ORDER

Service connection for a heart disorder is denied. 

A total rating for compensation purposes based upon 
individual unemployability is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


